DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on January 10, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on October 8, 2021 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 10, 2022 has been entered.

Support for claims 1 and 18 amendment can be found in the original claims. 

In view of applicant’s amendment to claims 1 and 18, the 35 USC 102/103 rejection over Bloch et al. (US 6235386B1) is withdrawn. 

In view of applicant’s amendment, a new rejection under 35 USC 102/103 over Fronek et al. (CA 2939923 A1; US 10704254 B2 is relied upon as equivalent document in the rejection) is made.  Further, in view of applicant’s amendment, a new 35 USC 103 rejection over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386B1) is made. 



   
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fronek et al. (CA 2939923 A1; US 10704254 B2 is relied upon as equivalent document in the rejection).

As to claims 1, 2, 18, and 19, Fronek teaches self-adhering air and water barrier article (band) (column 1, lines 15-20) comprising a porous layer containing blown microfibers (body having a first surface and a second surface oppose one another, the body being an elongated strip of fiber-based material, an elongated strip of fiber-based 

Fronek teaches that a pressure sensitive adhesive (PSA) layer is discontinuously disposed on a layer of polymeric material (at column 7, lines 45-60 see “a pressure sensitive adhesive disposed…on a major surface 132 of the polymeric material…the pressure sensitive adhesive is discontinuously disposed on at least one of the aforementioned surfaces 124, 132 in a patterned manner…the pressure-sensitive adhesive covers…10% to 90% of the major surface 132 of the polymeric material 130…”).   Accordingly, a person having ordinary skill in the art would recognize that the PSA of Fronek is disposed on only a portion of the coating as claimed. 

As to claims 1 and 18, Fronek teaches claimed invention except for the claimed features “the adhesive section configured to adhere to the second surface of the body when a first end and a second end of the body at least partially overlap to form a continuous band” and “the adhesive section configured to adhere to a first end portion of the elongated strip to a second end portion of the elongated strip when the first end portion and the second end portion at least partially overlap to form a continuous band.”  

However, it is submitted that the self-adhering air and water barrier article of Fronek as set forth previously is identical in structure and composition to the claimed removable band.   Accordingly, it is reasonable to presume that the self-adhering air 

As to claims 1 and 18 preamble “A removeable band for confining a stack of cutlery pieces”, it is submitted that this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the self-adhering air and water barrier article of Fronek is identical to that of the presently claimed in terms of structure and composition, it meets the aforementioned intended use.  Moreover, as to the recitation “removable band”, it is submitted that no difference is seen between the claimed band and the article of Fronek as set forth previously.  Accordingly, the article of Fronek is considered to be removable. 

As to claim 6, Fronek discloses a first major surface 122 of the porous layer 120 is covered with the polymeric material 130 (coating) (Figure 2A, column 7, lines 30-35).  Accordingly, a person having ordinary skill in the art would recognize that the second surface of the porous layer of Fronek is not coated or not required to be coated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1). 

As to claims 1 and 18, Suzuki discloses a PSA sheet (‘PSA tape”) comprising a substrate 1 and a layer of PSA 2 provided on one side of the substrate (0098).  


Suzuki further discloses “The sheet substrate constituting the PSA sheet can be suitably selected in accordance with the use of the PSA sheet, and examples include a plastic film comprising a resin material such as polyethylene, polypropylene, ethylene-propylene or other polyolefin resin, polyester resin such as polyethylene terephthalate, vinyl acetate resin, polyimide resin, fluorinated resin, polyvinyl chloride resin, cellophane, etc.; rubber sheets comprising natural rubber, butyl rubber, etc.; foam sheets obtained by foaming polyurethane, polychloroprene rubber, polyethylene, etc.; paper such as kraft paper, crepe paper, Japanese paper (washi), etc.; fabric such as cotton fabric, rayon staple fabric, etc.; nonwoven fabric such as cellulose nonwoven fabric, polyester nonwoven fabric, vinylon nonwoven fabric, etc.; metal foil such as aluminum foil, copper foil, etc.; and composites thereof. One or both sides of such a sheet substrate can be surface-treated by coating with a primer, by corona electrical discharge treatment, etc.…” (0099).   It is submitted that the claimed invention (claims 1 and 18) does not set forth any specific composition of the body and the elongated strip of a fiber-based material.  As such, sheet substrate of Suzuki that is formed of e.g. of paper meets the body and the elongated strip of a fiber-based material as claimed. 

As to claims 1 and 18, Suzuki is silent as to disclosing a coating disposed on at least a portion of the first surface of the body and an adhesive section disposed on only a portion of the coating, a coating disposed on at least a portion of the elongated strip and an adhesive section disposed on only a portion of the coating.

Bloch discloses a removable pressure-sensitive sealing tape product (removable band) for adhering to various items in applications involving taping and sealing (abstract and column 5, lines 37-40 reciting “one strips off tape T”).  The tape of Bloch includes a paper layer having a first surface and a second surface that oppose one another (body and an elongated strip of fiber-based material) (column 2, lines 19-20 and Figure 1 disclosing an elongated strip of a paper layer 10).  Further, Bloch discloses a water-impermeable plastic film layer/film ply (coating) having a first corona discharge treated surface adhesively laminated to the paper layer to form a paper-plastic film 

Suzuki discloses that the sheet substrate can be a composite (0099).  Further, Suzuki discloses that one or both side of the sheet substrate can be treated by a coating (0099).   Suzuki further discloses that the PSA layer typically will be formed continuously, but is not limited to such a mode, and for example, it can be either regular or a random pattern of a PSA layer formed in dots, stripes, etc. (0095).  Accordingly, Suzuki suggests discontinuous PSA layer.  

Regarding claims 1 and 18, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a water-impermeable plastic film of Bloch with a paper of Suzuki, motivated by the desire to form a substrate that is a composite of a plastic film and paper which is desired by Suzuki and to impart high-strength and water-impermeability to the PSA tape of Suzuki. Furthermore, it would have been obvious to provide the PSA layer of Suzuki in a discontinuous manner on the plastic film, which renders obvious claim limitation of the adhesive section disposed on only a portion of the coating, motivated by the desire to form the PSA tape of Suzuki with a discontinuous PSA layer. 




As to claims 1 and 18 preamble “A removeable band for confining a stack of cutlery pieces”, it is submitted that this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the PSA tape of Suzuki as modified by Block renders obvious claimed band, it meets the aforementioned intended use.  Moreover, as to the recitation “removable band”, it is submitted that no difference is seen between the claimed band and the PSA of Suzuki as modified by Block as set forth previously.  Accordingly, the PSA tape of Suzuki as modified by Block is considered to be removable. 



As to claims 3 and 5, Bloch discloses that the plastic film layer is polyethylene (polyolefin) or biaxially oriented polypropylene (polyolefin) (column 4, lines 10-12). 

As to claim 6, Suzuki discloses that one side of the sheet substrate can be treated with a coating (0099).  

As to claims 7 and 20, Suzuki as set forth previously discloses paper (0099).  Further, as to claim 20, Block discloses that that the plastic film layer is a biaxially oriented polypropylene (column 4, lines 10-12). 

As to claims 9 and 10, Suzuki discloses that the thickness of the substrate can be suitably selected depending on the purpose, but in general it will be approximately 10 µm to 500 µm (0099).  Given that the claimed thickness of 0.010 inches (254 µm; 1 inch = 25,400 µm) or more to about 0.012 inches (304.8 µm) overlaps or lies within the thickness disclosed by Suzuki, a prima facie case of obviousness exists. MPEP 2144.05 (I). 



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1) as applied to claim 1 above, and further in view of Asakura et al. (US 4173676).

Suzuki s silent as to disclosing the coating comprising low density polyethylene (LDPE). 

However, Asakura discloses an adhesive tape comprising a base paper material 31, a layer of LDPE sandwiched between a film of high-density polyethylene (HDPE) and the base paper material (column 2, lines 49-55).  

Suzuki desires polyethylene plastic film (0099) and a coating on one or both sides of the substrate (0099).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select HDPE and/or LDPE films and used it in the PSA tape of Suzuki given that Suzuki desires polyethylene film and use of HDPE and LDPE films are known in the art as suitable material in formation of adhesive tape.  





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1) as applied to claim 1 above, and further in view of Smith et al. (US 20070108141A1) and Huang et al. (US 20140087109A1).

Suzuki is silent as to disclosing the fiber-based material is bleached paperboard. 

However, Smith discloses a band to secure cutlery (0086).  Smith further discloses that the band can be comprised of a paperboard (0086 and 0094).  Accordingly, Smith establishes that it is known in the art to use a paperboard in the formation of a band to secure cutlery.  While Smith does not explicitly disclose whether the paperboard is a bleached paperboard, Huang discloses an adhesive composition that can be used to form containers for consumer products such as cups, food container, cases, cartons, bags, boxes, envelopes, wraps (band), lids, clam shell etc. (0003 and 0032). The adhesive composition of Huang can be applied to substrates such as solid bleached boards, solid bleached sulphite boards (SBS) (bleached paper board) etc. (0033). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any of the fiber-based material including bleached paperboard, motivated by the desire to use known material such as bleached paperboard in the formation of a band for securing cutlery pieces. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 20100099318 A1) in view of Bloch et al. (US 6235386 B1) as applied to claim 1 above, and further in view of Sackler et al. (US 9643202B2).

Suzuki is silent as to disclosing the removable tab as claimed. 

Sackler discloses a removable painter’s masking tape with perforations (column 1, lines 14-15).  Further, Sackler discloses that the tape includes perforations 13 that are equidistant from each other and allows the tape to be effortlessly torn by the user to yield a piece of tape of the desired length (column 2, lines 23-27).   

The claimed invention requires that the tab is defined by a first set of one or more perforations axially spaced from a second set of one or more perforations in the body. It is submitted that the body of Sackler’s tape includes first and second sets of perforations (13) that are axially spaced apart from each other, thus defining the claimed tab. See Figure 1 of Sackler reproduced by the examiner below.


    PNG
    media_image1.png
    660
    1083
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a tab in the manner as claimed and as rendered obvious by Sackler in the PSA tape of Suzuki, motivated by the desire to allow the tape to be effortlessly torn by the user to yield a piece of tape of the desired length.

Response to Arguments

Applicant’s arguments submitted on January 10, 2022 have been considered but are moot in view of the new ground of rejection as set forth in the current Office action. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
February 25, 2022